Citation Nr: 1535147	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  04-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound to the chest.

2. Entitlement to restoration of pension payments for the period from June 13, 2006 to March 12, 2012.


REPRESENTATION

Appellant represented by: Penelope Gronbeck, Attorney at Law	


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and April 2007 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board previously considered this appeal multiple times, most recently remanded in October 2014.


FINDINGS OF FACT

1. The Veteran's gunshot wound does not cause any residual limitation of function and the associated scar is painful but not unstable.

2. The Veteran's felony conviction was overturned, and he was no longer considered a convicted felon until his subsequent, January 2012 conviction.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of the ten percent rating assigned for residuals of the gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.73, 4.118, Diagnostic Code 5306-7805 (2007, 2014).

2. Reinstatement of pension benefits prior to imprisonment for conviction of a felony is warranted.  38 U.S.C.A. §§ 1505, 1521 (West 2014); 38 C.F.R. §§ 3.665, 3.666 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2008, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter was sent after initial denial but prior to subsequent decisions by the RO.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered.  The Veteran has not identified any records not associated with the claims file.  VA provided examinations for the Veteran's disability claim in December 2002, July 2003, October 2003, August 2004, and July 2007.  There is no indication or assertion that these examinations were inadequate for the claims decided herein.  To the contrary, they provided thorough rationale for conclusions and details on diagnoses and symptoms appropriate for ratings determinations.  

VA was diligent in trying to afford the Veteran the same care and consideration given to fellow veterans and made numerous attempts to schedule an examination for his disability after he was incarcerated.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA requested the Veteran be transported to the VA medical center for examination, but he could not be transported because the correctional facility was on lockdown.  When VA sent a disability benefits questionnaire and requested an in-house medical professional examine the Veteran, a prison official explained that the doctors would not complete the request out of fear that inmates could sue them if their benefits were denied.  VA cannot compel action from the correctional facility or send an examiner to the facility.  See Bolton, 8 Vet. App. at 191.  As such, an examination is unobtainable.  VA made attempts to schedule the Veteran for a Board hearing but was ultimately unsuccessful because the corrections facility did not have compatible equipment for electronic communication.  In completing these actions, VA satisfied its duty to assist the Veteran.  The Board has carefully reviewed the record and determines there is no additional development required.  

Following the Board's remand directives, the AOJ made further request to have the Veteran examined at the correctional facility.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additionally development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Skin disabilities are rated under 38 C.F.R. § 4.118.  Specifically, the scar from the gunshot wound was rated under Diagnostic Code 7805, which directs the rating specialist to consider any functional effects from the scar to a particular part of the body.  38 C.F.R. § 4.118.  The Veteran filed his claim before October 23, 2008, the date upon which a new rating code for skin became effective.  He did not request that his scar disability be analyzed under the new rating criteria.  Therefore, the rating code in effect prior to October 23, 2008 will be used for rating purposes.  See 38 C.F.R. § 4.118.  

Following the directive of Diagnostic Code 7805, the RO considered a possible rating under Diagnostic Code 5306 for limitation of function of muscle group VI, extension of the elbow.  See 38 C.F.R. §§ 4.73, 4.118.

In an interim rating decision, the RO assigned a 10 percent rating for a painful scar.  Diagnostic Code 7804 provides for that 10 percent rating for a superficial scar painful on examination.  38 C.F.R. § 4.118 Diagnostic Code (DC) 7804 (2007).  Ten percent is the only rating available under Diagnostic Code 7804.  A ten percent rating is also available for superficial scars that are unstable, meaning there is frequent loss of covering skin over the scar.  38 C.F.R. § 4.118, DC 7803 (2007).

The Veteran is competent to give evidence of symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Following review of the record, the criteria for a rating in excess of 10 percent for residuals of a gunshot wound have not been met.  See 38 C.F.R. §§ 4.73, 4.118 (2007).

First, the weight of the evidence shows that the gunshot wound did not cause any residual functional limitation.  Therefore, a rating under Diagnostic Code 7805 or the code for any other muscle group is not warranted.  See 38 C.F.R. § 7803.  In treatment and statements to VA, the Veteran reported limitation of motion of his right arm and weakness in his right arm and hand.  He reported pain in his right shoulder.  A June 2005 treatment record from the correctional facility notes an old gunshot wound with chronic right, upper chest and right arm pain.  An EMG study in 2001 showed a possible entrapment neuropathy in the right arm.  The provider who reviewed the EMG found that the gunshot wound was not the cause of neuropathy.  Later, the July 2008 examiner reviewed the Veteran's file and diagnosed osteoarthritis, impingement syndrome, and adhesive capsulitis.  The examiner found that these disorders were causing the functional impairment and pain in the Veteran's right shoulder.  However, the examiner explained that a correlation between the in-service gunshot wound and the current diagnosed disorders was lacking because there was no evidence of orthopedic injury in service and the onset of shoulder pain was 17 years after discharge.  

Similarly, the August 2004 VA examiner concluded that the problems with the right shoulder were not related to the superficial gunshot wound or the residual scar but instead the pain and limitation of motion was more likely due to spurring of the inferior distal clavicle from a childhood fracture.  In April 2003, the Veteran reported having problems with his shoulder since the gunshot, but at other times, like the July 2003 examination, he reported the onset of symptoms as the early 2000s.  Because of the inconsistencies, the Veteran's reports are not credible or probative.  Finally, the VA examiner in July 2003 gave a positive opinion on the relationship between the gunshot wound and right shoulder problems, while the examiner in October 2003 gave a negative opinion.  Neither of these examiners provided any supporting rationale for their conclusions.  Thus, the opinions are inadequate and not useful in this determination.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Based on the opinions from the August 2004 and July 2008 examiners, the weight of the competent, credible evidence is against a finding that the gunshot wound from service causes any current functional impairment.  A disability rating on that basis is not appropriate.       

Next, the evidence does not satisfy the criteria for a rating in excess of 10 percent for the residual scar from the gunshot wound.  See 38 C.F.R. § 4.118.  The scar is on the Veteran's body, is less than 929 square centimeters, is not unstable, and does not cause limitation of motion.  VA examiners and treating providers observed the scar on the Veteran's upper right chest and right bicep.  At the December 2002 and July 2003 examinations, the examiners measured a 10 centimeter by two centimeter scar on the chest and a four centimeter by .75 centimeter scar on the arm.  The Veteran reported that the scars were painful and tender to touch.  The examiners observed the scars as mildly disfiguring but smooth with no adherence, ulceration, inflammation, edema, keloid formation, breakdown of skin, or underlying tissue loss.  In August 2004, the examiner measured the scar as 11 cm long and 2 cm wide at the widest, or 22 square centimeters.  The chest scar was smooth with no adherence to underlying tissue, irregularity, inflammation, keloid formation, or muscle atrophy.  See August 2004 examination.  

Moreover, none of the examiners noted any limitation of function from the scars themselves.  At the July 2003 examination, the Veteran reported a pulling sensation with the scars but not limitation of motion from the scars specifically, although he reported functional limitation in the arm as discussed above.  Based on the examination reports, the scars were well healed and not unstable.  The Veteran has also not reported that the scars are unstable, with loss of skin.  As the Veteran's scars are neither unstable, greater than 929 square centimeters, or limiting functioning, the evidence does not satisfy the criteria for a compensable rating under Diagnostic Codes 7801, 7802, or 7803.  See 38 C.F.R. § 4.118 (2007).  The Veteran was already compensated with the single, ten percent rating for painful scars.  

In compliance with Schafrath, all applicable diagnostic codes have been considered; however, the residuals of the Veteran's gunshot wound could not receive a compensable rating under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Many of the applicable scar diagnostic codes were addressed above.  The scar is not on his head, face, or neck so Diagnostic Code 7800 is not applicable.  See 38 C.F.R. § 4.118 (2007).  There is no evidence of any other skin disorder, which could be rated under a different diagnostic code.  See id.  Finally, pain in the shoulder joint and problems with the right arm are not due to the gunshot wound, so those diagnostic codes are not applicable.  The available evidence shows that the Veteran had generally the same level of symptoms throughout the period on appeal, and staged ratings are not appropriate.  Hart, 21 Vet. App. at 509-10.      

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the residuals of the Veteran's gunshot wound are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address scars generally and painful scars.  The Veteran did not report any other symptoms related to this disability.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected disability or non-service connection disorder.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

III. Eligibility for pension

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to veterans who meet specific criteria for wartime service and disability.  The Veteran has been deemed eligible for pension payments.  

Applicable law and regulations indicate that no pension under public or private laws administered by VA shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666.

The Veteran was charged with the felony of murder.  On April 13, 2006, he pleaded guilty and was subsequently sentenced.  VA discontinued the Veteran's pension payments based on his status as an incarcerated felon.  On November 12, 2009, it was ordered that the Veteran's guilty plea be withdrawn.  VA notified the Veteran that his pension benefits would be restored but subsequently found that this action was not appropriate.  The Veteran was convicted again of murder on January 12, 2012.  After the second conviction, the Veteran's pension payments were discontinued.  He was incarcerated during the entire period between the convictions.  The RO made multiple rulings on this issue, including a May 2015 finding that restoration of pension benefits was clear and unmistakable error.  

The RO specifically cited Wilson v. Gibson, in which the United States Court of Appeals, Federal Circuit (Court) held that the law in this area clearly applied to a person who was incarcerated for felony conviction and VA was not required to wait until all appeals were final to discontinue or reduce benefits; 753 F. 3d. 1363, 1366-67 (Fed. Cir. 2014).  Thus, the RO found that the Veteran was not entitled to reinstated pension payments, because he was merely participating in the appeal process that lead to a final conviction in January 2012.

The facts in Wilson were different from the case at hand, because that claimant had exhausted appeals with no change to his original conviction.  He argued that the reduction in benefits should not begin until he had exhausted all appeals.  The Court disagreed.  Here, however, the Veteran was successful in the appeal of his conviction.  His plea was withdrawn and he effectively was no longer convicted of a felony, though he remained in custody.  The Court of Appeals for Veterans' Claims (Veterans' Court) addressed a very similar fact pattern in Dixon v. Nicholson, 20 Vet. App. 544, 546-49 (2006).  Dixon was convicted of several felonies in 1998, but in 1999, the U.S. Court of Appeals reversed the convictions.  On retrial in 2000, he was again convicted of the felonies and conviction was upheld on appeal.  He was incarcerated continuously throughout the process.  The Veterans' Court held that Dixon was entitled to restoration of his benefits for the period prior to his second conviction.  The Veterans' Court cited 38 C.F.R. § 3.665(m), which reads: if a conviction is overturned on appeal, any compensation withheld under this section as a result of incarceration for such conviction shall be restored.  

The Board notes that there is no corresponding subsection to the regulation for discontinuance of pension payments that addresses conviction overturned on appeal.  38 C.F.R. § 3.666.  It is unclear what, if any, meaning this absence has, but the underlying idea for the rule appears to be the same in both cases.  If a veteran's conviction is overturned on appeal, he is no longer considered imprisoned as a result of conviction of a felony.  Instead, he is imprisoned as a result of a felony charge, awaiting trial.  Therefore, the Board decides this case by analogy to 38 C.F.R. § 3.665(m).  Indeed, in this case, if the Veteran had been found not guilty in 2012, he would have never been convicted of murder.  When the Veteran's plea was withdrawn and conviction dismissed, he was retroactively no longer a convicted felon, who was imprisoned.  He did not retain the status of convicted felon until his January 2012 conviction.  As such, his pension payments should be reinstated for the period prior to the appropriate start date for his January 2012 conviction.  See Dixon, 20 Vet. App. at 546-49; 38 C.F.R. § 3.666.        


ORDER

A rating in excess of 10 percent for residuals of a gunshot wound is denied.

Reinstatement of pension prior to the January 2012 conviction is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


